Case: 21-40663     Document: 00516234132         Page: 1     Date Filed: 03/10/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 10, 2022
                                  No. 21-40663                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rubicel Cardenas-Mendoza,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:21-CR-151-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Rubicel Cardenas-Mendoza has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Cardenas-Mendoza has filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40663     Document: 00516234132          Page: 2   Date Filed: 03/10/2022




                                   No. 21-40663


   counsel’s brief and the relevant portions of the record reflected therein, as
   well as Cardenas-Mendoza’s response. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
   counsel is excused from further responsibilities herein, and the appeal is
   DISMISSED. See 5th Cir. R. 42.2.




                                        2